Cite as 2016 Ark. App. 329


                ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CR-15-954


                                               OPINION DELIVERED JUNE 22, 2016
 JAMES JETER MYERS
                             APPELLANT         APPEAL FROM THE CRITTENDEN
                                               COUNTY CIRCUIT COURT
                                               [NO. CR-2013-715]
 V.
                                               HONORABLE RALPH WILSON, JR.,
                                               JUDGE
 STATE OF ARKANSAS
                                APPELLEE       AFFIRMED; MOTION GRANTED



                         ROBERT J. GLADWIN, Chief Judge

       James Jeter Myers appeals from an order of the Crittenden County Circuit Court

revoking his probation on his conviction for residential burglary, a Class “B” felony, and

sentencing him to seven years in the Arkansas Department of Correction, followed by sixty

months’ suspended imposition of sentence under the normal terms and conditions of

suspension. The circuit court added the conditions that he pay the previously imposed fines

and costs at the rate of $50.00 per month and that he register under the Arkansas Sex

Offender Registration Act. Pursuant to Anders v. California, 386 U.S. 738 (1967), and

Arkansas Supreme Court Rule 4-3(k) (2015), Myers’s attorney has filed a no-merit brief

and a motion to withdraw, addressing all of the adverse rulings made at the revocation

hearing, explaining why each adverse ruling is not a meritorious ground for reversal, and

requesting to be relieved as counsel. Myers was provided a copy of his counsel’s brief and

motion, and although he was given the opportunity to file pro se points of reversal, he has
                                  Cite as 2016 Ark. App. 329

not done so. See Ark. S. Ct. R. 4-3(k)(2). Accordingly, the State notified this court of its

intention not to file a responsive brief.

       In furtherance of the goal of protecting constitutional rights, it is both the duty of

counsel and of this court to perform a full examination of the proceedings as a whole to

decide if an appeal would be wholly frivolous. Campbell v. State, 74 Ark. App. 277, 47
S.W.3d 915 (2001). The test for filing a no-merit brief is not whether there is any reversible

error, but rather whether an appeal would be wholly frivolous. Gaines v. State, 2014 Ark.

App. 651; Tucker v. State, 47 Ark. App. 96, 885 S.W.2d 904 (1994). We have reviewed the

entire record and counsel’s brief and conclude that Myers’s counsel has adequately explained

why there is no meritorious issue on appeal. After a full examination under the proper

standards, we hold that counsel provided a compliant “no-merit” brief demonstrating that

an appeal would be wholly without merit, and further, that counsel’s motion to be relieved

should be granted.

       Affirmed; motion granted.

       HOOFMAN and BROWN, JJ., agree.

       S. Butler Bernard, Jr., for appellant.

       No response.




                                                2